Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5th November 2021 and 27th July 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The limitations of claim 9 recite “a device application or fine timing measurement (FTM) manager in device firmware to initiate… a status module implemented at least partially in hardware to…” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim.	The application claims specifically describe the “application,” “manager” and “module” being implemented in firmware or hardware and that figure 10 shows the structures that perform such functions in the claims.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,115,894 B2 (the ‘894 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is a continuation of the ‘894 patent.
The ‘894 patent independent Claim 9 (similarly independent Claim 1) cites: 	a device, comprising:  	a device application or fine timing measurement (FTM) manager in device firmware to initiate a ranging request as a wireless local area network (WLAN) round trip time (RTT) burst for FTM;  	a status module implemented at least partially in hardware to:  	interpose a routing of the ranging request in the device with a message request monitor of the status module;  	reduce a number of FTM frames in the ranging request based on a device state indicating that multiple FTM frames of the ranging request are extraneous;  	route to perform the ranging request of the WLAN RTT burst with the reduced number of FTM frames in the ranging request;  	override a determination of a device state of the device based on a skip request counter that increments for each dropped ranging request reaching a threshold;  	route to perform the ranging request of the WLAN RTT burst with multiple FTM frames in the ranging request rather than with the reduced number of the FTM frames in the ranging request; and  	reset the skip request counter to zero.
The current application independent Claim 9 (similarly Claim 1) cites all of the above limitations except for:  	“reduce a number of FTM frames in the ranging request based on a device state indicating that multiple FTM frames of the ranging request are extraneous;  	route to perform the ranging request of the WLAN RTT burst with the reduced number of FTM frames in the ranging request” limitations as underlined above, which is actually presented in the current application dependent claims 3 and 11.
The current application dependent claims 2, 4 – 8, 10, 12 – 15 are essentially the same as the ‘894 patent dependent claims 2 – 8 and 10 – 15 except for the claims sequence/order being presented.
The ‘894 patent independent Claim 16 cites: 	a method, comprising:  	receiving a ranging request as a wireless local area network (WLAN) round trip time (RTT) burst for fine timing measurement (FTM) in a device;  	determining whether the ranging request is necessary based on a device state of the device; and one of:  	dropping the ranging request if the device state is an idle device state such that the ranging request is extraneous;  	routing to perform the ranging request of the WLAN RTT burst with a reduced number of FTM frames in the ranging request based on the device state indicating that multiple FTM frames of the ranging request are extraneous; or  	overriding a determination of the device state of the device based on a skip request counter that increments for each dropped ranging request reaching a threshold;  	routing to perform the ranging request of the WLAN RTT burst with the multiple FTM frames in the ranging request; and  	resetting the skip request counter to zero.
The current application independent Claim 16 cites all of the above limitations except for:	“and one of:  	dropping the ranging request if the device state is an idle device state such that the ranging request is extraneous;  	routing to perform the ranging request of the WLAN RTT burst with a reduced number of FTM frames in the ranging request based on the device state indicating that multiple FTM frames of the ranging request are extraneous” limitations as underlined above, which is actually presented in the current application dependent claim 17.
The current application dependent claims 18 – 20 are essentially the same as the ‘894 patent dependent claims 17 – 20 except for the claims sequence/order being presented.
The current application is a broadened version of the ‘894 patent and, therefore, a proper terminal disclaimer is warranted.
---------- ---------- ----------	
Allowable Subject Matter
Claims 1**, 9** and 16** are allowed over closest prior art of record Steiner et al (US 2018/0091949 A1).
Claim 9 (similarly Claim 1). Steiner shows a device (fig. 1: device 102; fig. 2: initiator 202), comprising:  	a device application or fine timing measurement (FTM) manager (fig. 1: device 102 FTM component 117) in device firmware to initiate a ranging request as a wireless local area network (WLAN) round trip time (RTT) burst for FTM (fig. 2: FTM request 231; [0097] lines 6-11: wireless communication device 102 and/or wireless communication device 140 may be configured to use the FTM protocol to measure the RTT from wireless communication device 102 to a plurality of other STAs, e.g. including wireless communication device 140, and/or one or more other responder stations);  	a status module implemented at least partially in hardware (fig. 1: device 102 controller 124) to:  	interpose a routing of the ranging request in the device with a message request monitor of the status module (fig. 6: FTM frame; [0112] lines 8-12: FTM component may trigger, instruct, cause and/or request radio to communicate the one or more messages with wireless communication device 102 during the FTM measurement period).Steiner, the closest prior art of record, does not expressly describe: 	override a device state of the device based on a skip request counter that increments for each dropped ranging request reaching a threshold;  	route to perform the ranging request of the WLAN RTT burst with multiple FTM frames in the ranging request rather than with a reduced number of the FTM frames in the ranging request; and  	reset the skip request counter to zero.
Claim 16. Steiner shows a method (abstract), comprising:  	receiving a ranging request as a wireless local area network (WLAN) round trip time (RTT) burst for fine timing measurement (FTM) in a device (fig. 2: FTM request 231; [0097] lines 6-11: wireless communication device 102 and/or wireless communication device 140 may be configured to use the FTM protocol to measure the RTT from wireless communication device 102 to a plurality of other STAs, e.g. including wireless communication device 140, and/or one or more other responder stations); and 	determining whether the ranging request is necessary based on a device state of the device (fig. 6: FTM frame; [0112] lines 8-12: FTM component may trigger, instruct, cause and/or request radio to communicate the one or more messages with wireless communication device 102 during the FTM measurement period).The closest prior art of record, Steiner, does not expressly describe: 	overriding the device state of the device based on a skip request counter that increments for each dropped ranging request reaching a threshold;  	routing to perform the ranging request of the WLAN RTT burst with multiple FTM frames in the ranging request rather than with a reduced number of the FTM frames in the ranging request; and  	resetting the skip request counter to zero.
** The Examiner notes the claim limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Gupta et al, US 10,856,160 B1: a computing device initiates wireless RTT ranging communication with a wireless device by specifying a source address (e.g. a MAC address or BSSID) of the wireless device in frames sent to the wireless device.
2. Aldana et al, US 2017/0257758 A1: techniques for providing a secure Fine Timing Measurement (FTM) exchange between two wireless transceivers which include transmitting a protected FTM range request message with a Dialog Token of a FTM frame, receiving a protected FTM range report message from a station, wherein the protected FTM range report message includes FTM information, and authenticating the station based at least in part on the FTM information included in the protected FTM range report message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        21st September 2022